Citation Nr: 0125642	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $501.20, paid under Chapter 30, Title 38, 
United States Code, for enrollment from November 9, 1998 to 
December 21, 1998, was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service for more than twenty-two years 
until his retirement in September 1996.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2000 determination by the Muskogee, Oklahoma RO.

In June 2001, a hearing was held at the Anchorage, Alaska RO 
before the undersigned, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

By a May 2001 statement, the veteran raised the issue of 
entitlement to an increased rating for a low back disability.  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.


REMAND

The evidence of record shows that the veteran was in receipt 
of Chapter 30 educational assistance benefits for the period 
from September 1, 1998 through December 21, 1998.  By a 
letter dated in March 2000, the RO notified the veteran that 
his education benefits were retroactively terminated, 
effective November 9, 1998, on the basis that records from 
Alaska Pacific University showed his last date of school 
attendance as November 9, 1998.  The RO notified the veteran 
that this action caused an overpayment in the amount of 
$501.20.  Thereafter, the veteran submitted a notice of 
disagreement as to the issue of the creation of the 
overpayment.

Historically, the veteran enrolled in three courses for the 
fall 1998 semester at Alaska Pacific University: Financial 
Tools in Management, for three semester hours, from September 
1, 1998 to October 13, 1998; Research Statistics, for three 
semester hours, from October 27, 1998 to December 8, 1998; 
and Writing for Discourse Communities, for four semester 
hours, from November 2, 1998 to December 21, 1998.  An 
October 1998 memo to the office of the registrar notes that 
the veteran was exempted from the requirement to take Writing 
for Discourse Communities; according to a May 2000 Notice of 
Change in Student Status, the veteran dropped Writing for 
Discourse Communities on November 9, 1998.  Information from 
the registrar's office, dated in June 2001, notes that the 
veteran earned six semester hours for the fall 1998 semester: 
three semester hours for Research Statistics; three semester 
hours for Financial Tools in Management; and zero semester 
hours for Writing for Discourse Communities.

In reviewing the veteran's education award sheets for 1998, 
the Board notes that the veteran was ultimately awarded 
Chapter 30 benefits at the 3/4 time rate from September 1, 1998 
through November 1, 1998 and at the 1/2 time rate from November 
2, 1998 through December 21, 1998.  Thereafter, the veteran's 
Chapter 30 education benefits were retroactively terminated, 
effective November 9, 1998.  The veteran essentially contends 
that although he dropped Writing for Discourse Communities on 
November 9, 1998, he was still enrolled in Research 
Statistics through December 8, 1998, and therefore is 
entitled to education benefits through that date.

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record how the RO arrived at the 
$501.20 overpayment.  While it is clear that the veteran was 
not entitled to benefits for the withdrawn writing course and 
that benefits for that course were properly discontinued as 
of November 9, 1998, it is not clear if the veteran received 
the full benefits to which he was entitled for the other two 
courses he completed that semester, particularly the 3 credit 
hour course that the veteran completed on December 8, 1998.  
The RO should review the veteran's enrollment history and 
education awards for the period at issue.  Thereafter, the RO 
should conduct an audit that would reveal precisely the 
period of the overpayment, what benefit amounts were due and 
paid to the veteran, and what course or courses were the 
basis for those benefits.

Finally, the Board notes that, in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  This should include consideration 
of whether any additional notification or development action 
is required under the Act and implementing VA regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Hence, in addition to the requested development, the RO 
should undertake any other notification or development action 
deemed warranted under the Act and implementing regulations 
before considering the veteran's claim.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
enrollment history and education awards 
for the period at issue.  Thereafter, the 
RO should prepare a due and paid audit of 
the veteran's education account, setting 
forth the period of the overpayment at 
issue and the amounts due and paid to the 
veteran, as well as the credit hours upon 
which the award was based.  Once 
compiled, the audit report must be 
associated with the claims files, and a 
copy must be sent to the veteran.  

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
VA regulations have been complied with, 
the RO should readjudicate the veteran's 
claim, specifically addressing the 
validity of creation of the debt and the 
correct calculation of the amount of that 
debt.  If the claim continues to be 
denied, the RO should provide the veteran 
with a supplemental statement of the case 
(SSOC) that accurately reflects the 
reasons for its decision and contains a 
recitation of the applicable laws and 
regulations.  The veteran should be given 
the opportunity to respond to the SSOC. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



